DETAILED ACTION
	This non-final rejection is responsive to communication filed July 15, 2021.  Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 8-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinnavelusamy, Dhamu: “Oracle Analytics Cloud with Data Gateaway” (“Chinnavelusamy’).

With respect to claims 1, 6 and 11, Chinnavelusamy teaches a system, method, and a non-transitory computer readable storage medium for providing a remote data gateway for use with a data analytics environment, including support for peer-to-peer routing, comprising: 
a computer including one or more processors, that provides access by an analytics environment (page 1) to a data warehouse for storage of data (page 1, last paragraph); and 
wherein the analytics environment communicates with a remote data gateway agent installed in an on-premise environment that channels database queries between the analytics environment and an on-premise database (page 2, “Functionality and Limitations” section; figures on pages 3 and 4); 
wherein the analytics environment issues and queues queries, for processing by remote data gateway agents (page 2; figure on page 4); 
wherein the system uses a peer-to-peer routing, wherein if a client has a request to be processed, but a server has not yet called into that client, then the client hands off the request to a peer remote data gateway server, which retrieves and processes that request from that server (page 2, “Fast Connect” section). (This limitation is optionally patentable, as the client handing off the request only happens “if” a client has a request to be processed, but a server has not yet called that client.

With respect to claims 2, 7, and 12, Chinnavelusamy teaches wherein when a remote data gateway server finds that jobs in its queue have not been picked up for execution, the server delegates these jobs to a remote queue that is a shared resource available to all remote data gateway server instances (page 2; figure on page 4).

With respect to claims 4, 9, and 14, Chinnavelusamy teaches wherein the analytics environment is an analytics cloud environment (page 1, figure on page 3).

With respect to claims 5, 10, and 15, Chinnavelusamy teaches, wherein the analytics environment includes one or more software components operating as a control plane, and a data plane, and providing access to a data warehouse, or data warehouse instance (pages 1-2, figure on page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chinnavelusamy in view of Tamura (US 2011/0078297 A1).

With respect to claims 3, 8 and 13, Chinnavelusamy teaches moving a job the shared queue.
Chinnavelusamy does not explicitly teach wherein while moving a job to the shared queue, information about the remote data gateway server that submitted it is added as job metadata, for subsequent use in routing by a peer server.
Tamura teaches wherein while moving a job to the shared queue, information about the remote data gateway server that submitted it is added as job metadata, for subsequent use in routing by a peer server (paragraphs 26, 29 and 35).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the queuing of Chinnavelusamy to incorporate job metadata as taught by Tamura to enable tracking of jobs in a queue.  A person having ordinary skill in the art prior to the effective filing date of the invention would have been motivated to add job metadata because the queued queries (jobs) in Chinnavelusamy obviously have to include metadata in order to know where to send processed queries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         	September 30, 2022